Duckworth, Chief Justice.
Where, as here, the petitioner brought an equitable petition against the defendant corporation and certain named defendants as directors of the corporation, alleging that he is a stockholder, that the corporation was chartered “for the purpose of conduct*376ing a general radio broadcasting business and related matters,” and that certain acts of the directors in acquiring and maintaining an interest in a baseball team of the South Atlantic League were ultra vires — the petition failing to show wherein the alleged acts were without the charter powers — the petition was subject to demurrer, as the allegation that said acts were ultra vires, without more, was a mere conclusion of the pleader since it does not show on its face such acts to be ultra vires; and the court did not err in sustaining the demurrer thereto and in dismissing the petition, since no cause of action is shown against the defendants. Code, § 81-304; Bartow Lumber Co. v. Enwright, 131 Ga. 329 (62 S. E. 233); Bush v. Bonner, 156 Ga. 143 (118 S. E. 658); Butler v. City of Dublin, 191 Ga. 551, 555 (4) (13 S. E. 2d, 362); Fowler v. Southern Airlines, 192 Ga. 845 (16 S. E. 2d, 897).
No. 17960.
Argued September 8, 1952
Decided October 14, 1952.
Samuel E. Tyson and Fulcher, Fulcher & Hagler, for plaintiff in error.
Gumming, Nixon & Eve, contra.

Judgment affirmed.


All the Justices concur.